Pfeifer, J.,
dissenting.
*184{¶ 26} According to the trial court’s journal entry dated September 6, 2002, defendant Sean Talty “is a 30-year-old male who has fathered six or seven children. (The evidence was unclear as to the exact number of children.) Two children were conceived during a marriage: Heather Talty and Shyann Talty. The Defendant owes child support arrears for those children in the amount of $28,044.79, as of June 21, 2002. He has one child, Courtney Hunter, for whom he owes child support in the amount of $10,642.51 as of June 21, 2002.
(¶ 27} “The Defendant also has two children by the woman with whom he is currently living and has two children by other women, one of whom lives in Butler County, and he possibly has a child living in Dayton, Ohio.”
{¶ 28} In a prior child-support action in domestic relations court, a journal entry stated that Talty had refused to provide any support for his children for more than two years. The court found that Talty “never paid” toward his child-support obligations even though he was aware of them. Based in part on these facts, the court found Talty to be in contempt of his support obligations, threatened him with incarceration, and stated that Talty was “disrespectful and antagonizing.” On January 9, 2001, Talty was again found in contempt for failure to fulfill his support obligations, this time under a different support order.
{¶ 29} In the criminal case now before us, the trial court found Talty guilty of two counts of felony nonsupport of dependents, in violation of R.C. 2929.21(B), and sentenced him, among other things, to “make all reasonable efforts to avoid conceiving another child.” Talty asserts that that part of the sentencing violates his constitutional right to procreate. For the following reasons, I disagree, and I therefore dissent from the majority opinion.
{¶ 30} The majority ultimately concludes that the trial judge’s community-control condition is overbroad, based on this court’s decision in State v. Jones (1990), 49 Ohio St.3d 51, 550 N.E.2d 469. I am not persuaded that Jones, which addressed conditions of probation pursuant to former R.C. 2951.02, applies to this case, which addresses conditions of community control pursuant to R.C. 2929.15. For one thing, R.C. 2929.15 was enacted several years after Jones was decided. Although community control is in large measure the functional equivalent of probation, the drafting of the two statutes is markedly different. I prefer to address R.C. 2929.15, the community-control statute, which must have been enacted for a reason, as separate from probation.
{¶ 31} Pursuant to R.C. 2929.15(A)(1), a trial court may impose residential, nonresidential, and financial sanctions, and “may impose any other conditions of release under a community control sanction that the court considers appropriate.” When imposing community-control sanctions for a felony, the trial court “shall be guided by the overriding purposes of felony sentencing,” which are “to protect the public from future crime by the offender and others and to punish the *185offender.” R.C. 2929.11(A). To achieve those purposes, the sentencing court “shall consider the need for incapacitating the offender, deterring the offender and others from future crime, [and] rehabilitating the offender.” R.C. 2929.11(A). Sanctions imposed by trial courts must be “reasonably calculated to achieve the two overriding purposes of felony sentencing * * *, commensurate with and not demeaning to the seriousness of the offender’s conduct and its impact upon the victim, and consistent with sentences imposed for similar crimes committed by similar offenders.” R.C. 2929.11(B). The General Assembly has thus charged trial courts with tempering the possibly draconian results of excessive focus on the overriding purposes of punishment and public protection by considering reasonableness, proportionality, and consistency. See Griffin & Katz, Sentencing Consistency: Basic Principles Instead of Numerical Grids: The Ohio Plan (2002), 53 Case W.Res.L.Rev. 1.
{¶ 32} Talty was ordered to “make all reasonable efforts” to avoid fathering another child. I consider this sanction appropriate, or reasonable, and proportionate, under the egregious circumstances of this case because the sanction relates directly to the crime of which Talty was convicted and is tailored to prevent even more instances of felony nonsupport.3 Given Talty’s propensity to sire children, the antiprocreation condition must also be considered in the nature of punishment. These considerations are remarkably similar to the second and third parts of the Jones test, but as noted, I am applying the current statutory framework, not the Jones test. Part one of the Jones test is even mentioned in the current statutory framework, though as a mere consideration. In short, I believe that the sanction was imposed in compliance with the current statutory framework. See R.C. 2929.15 and 2929.11.
{¶ 33} Next, I turn to the merits as addressed by the majority opinion. The majority opinion held that “the antiprocreation order is overbroad.” As the majority clearly states, overbreadth in this context is not constitutional over-breadth, which can be invoked only when the Free Speech Clause of the First Amendment to the United States Constitution is implicated. See Indiana Voluntary Firemen’s Assn., Inc. v. Pearson (S.D.Ind.1988), 700 F.Supp. 421, 434 (“constitutional ‘overbreadth’ analysis is only applicable if the challenged statute ‘includes within its scope activities which are protected by the First Amendment,’ Hill v. City of Houston, 764 F.2d 1156, 1161 (5th Cir., 1985) (quoting J. Nowak, R. Rotunda & J. Young, Handbook on Constitutional Law 722 (1978)), aff'd 482 *186U.S. 451, 107 S.Ct. 2502, 96 L.Ed.2d 398 (1987) [emphasis sic])”. Rather, overbreadth in this context is more in the nature of a reasonableness argument. See R.C. 2929.11(B) (sentence must be reasonably calculated to achieve the two overriding purposes of felony sentencing).
{¶ 34} The majority states that the antiprocreation condition is overbroad because “it restricts Talty’s right to procreate without providing a mechanism by which the prohibition can be lifted if the relevant conduct should change.” To the contrary, R.C. 2929.15(C) provides that “[i]f an offender, for a significant period of time, fulfills the conditions of a sanction imposed pursuant to section 2929.16, 2929.17 or 2929.18 of the Revised Code in an exemplary manner, the court may reduce the period of time under the sanction or impose a less restrictive sanction.” The community-control statute provides the very mechanism the majority criticizes the trial court for omitting. Further, the trial court ordered Talty to make only “reasonable efforts,” stating, “What those efforts are are up to him, that is not for me to say; I am not mandating what he does, only that he has to make reasonable efforts to do so.” The language of the antiprocreation condition is reasonable, not excessively rigid or absolute. I conclude that the antiprocreation condition is not overbroad.
{¶ 35} Next, I turn to constitutional considerations. As the majority states, “the right to procreate is considered fundamental under the United States Constitution.” Skinner v. Oklahoma (1942), 316 U.S. 535, 541, 62 S.Ct. 1110, 86 L.Ed. 1655. “To a greater or lesser degree, it is always true of probationers (as we have said it to be true of parolees) that they do not enjoy ‘the absolute liberty to which every citizen is entitled, but only * * * conditional liberty properly dependent on observance of special [probation] restrictions.’ ” Griffin v. Wisconsin (1987), 483 U.S. 868, 874, 107 S.Ct. 3164, 97 L.Ed.2d 709, quoting Morrissey v. Brewer (1972), 408 U.S. 471, 480, 92 S.Ct. 2593, 33 L.Ed.2d 484. In Ohio, persons on parole enjoy only the “ ‘conditional liberty properly dependent on observance of special parole restrictions.’ ” See State v. Benton (1998), 82 Ohio St.3d 316, 318, 695 N.E.2d 757, quoting Morrissey, 408 U.S. at 480, 92 S.Ct. 2593, 33 L.Ed.2d 484. The same is true of community control. Like federal courts that have reviewed similar issues, I do not believe that felons subject to community control are entitled to strict scrutiny even for the deprivation of fundamental rights. See United States v. Bolinger (C.A.9, 1991), 940 F.2d 478, 480; United States v. Peete (C.A.6, 1990), 919 F.2d 1168, 1181; United States v. Hughes (C.A.6, 1992), 964 F.2d 536; United States v. Lowe (C.A.9, 1981), 654 F.2d 562, 567; Higdon v. United States (C.A.9, 1980), 627 F.2d 893. See, also, State v. Oakley (2001), 245 Wis.2d 447, 629 N.W.2d 200; and Commonwealth v. Power (1995), 420 Mass. 410, 650 N.E.2d 87. But see People v. Pointer (1984), 151 Cal.App.3d 1128, 199 Cal.Rptr. 357. I would apply a reasonableness test to community-control sanctions that interfere with fundamental rights, for the same *187reasons that the Wisconsin Supreme Court gave for applying a reasonableness test to probation: “[I]f probation conditions were subject to strict scrutiny, it would necessarily follow that the more severe punitive sanction of incarceration, which deprives an individual of the right to be free from physical restraint and infringes upon various other fundamental rights, likewise would be subject to strict scrutiny analysis. [The position in favor of strict scrutiny] is either illogical in that it requires strict scrutiny for conditions of probation that infringe upon fundamental rights but not for the more restrictive alternative of incarceration, or it is unworkable in that it demands the State meet the heavy burden of strict scrutiny whenever it is confronted with someone who has violated the law.” (Citation omitted.) Oakley, 245 Wis.2d at 464, 629 N.W.2d 200, fn. 23.
{¶ 36} Applying the words of the Wisconsin court to this case, I conclude that “in light of [Talty’s] ongoing victimization of his * * * children and extraordinarily troubling record manifesting his disregard for the law, this [antiprocreation] condition — imposed on a convicted felon facing the far more restrictive and punitive sanction of prison — is not overly broad and is reasonably related to [Talty’s] rehabilitation. Simply put, because [Talty] was convicted of [nonsupport of a dependent] — a felony in [Ohio] — and could have been imprisoned * * *, which would have eliminated his right to procreate altogether during [the term of his imprisonment], this [community control] condition, which infringes on his right to procreate during his term of [community control], is not invalid under these facts.” Id. at 452, 629 N.W.2d 200.
{¶ 37} The majority opinion characterizes this reasoning, that “Talty could have been incarcerated but for the trial judge’s ‘act of grace,’ ” as rejected by the United States Supreme Court. See Gagnon v. Scarpelli (1973), 411 U.S. 778, 782, 93 S.Ct. 1756, 36 L.Ed.2d 656, fn. 4. I disagree. In Gagnon, the Supreme Court stated with respect to the “act of grace” concept that a probationer could not be denied his conditional liberty without being afforded due process. Id. See Morrissey, 408 U.S. at 480-484, 92 S.Ct. 2593, 33 L.Ed.2d 484. In this case, Talty has had due process. He even had an extra opportunity to specifically address the antiprocreation condition. Talty is not being deprived of a constitutional right without due process; he is being deprived of a constitutional right because he is a convicted felon, because the crime for which he was convicted directly related to the constitutional right, because he exercised the constitutional right irresponsibly, and because the deprivation of the constitutional right will make it less likely for him to commit again the offense of which he was convicted.
{¶ 38} One last comment: the likely outcome of the majority opinion is that the trial judge will add a provision enabling the sanction to be lifted and then Talty will appeal the new sanction. In the interests of judicial economy, the majority should address the merits at this stage, as I have done. I dissent.
Lundberg Stratton, J., concurs in the foregoing dissenting opinion.
Dean Holman, Medina County Prosecuting Attorney, and James R. Bennett II, Assistant Prosecuting Attorney, for appellee.
J. Dean Carro, for appellant.
B. Jessie Hill, urging reversal for amicus curiae, American Civil Liberties Union of Ohio Foundation.

. Whether the antiproereation condition is consistent with “sentences imposed for similar crimes committed by similar offenders” is a more difficult question. I am not aware of circumstances in which a person, after fathering so many children, was convicted of nonsupport of so many, after so little effort to support them. I would not expect the antiprocreation condition to which Talty was sentenced to be applied willy-nilly, but only in the most egregious cases, like this one.